In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-13-00307-CV


                               IN THE MATTER OF T.N.

                            On Appeal from the 99th District Court,
                      Sitting as a Juvenile Court, Lubbock County, Texas
          Trial Court No. 2011-764,365, Honorable Melissa Jo McNamara, Magistrate

                                      April 9, 2014

                            MEMORANDUM OPINION
                  Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.


      T.N., a juvenile,1 appeals an order of the Juvenile Court of Lubbock County

modifying his existing order of probation and committing him to a long-term residential

treatment program in the county juvenile detention center.           His court-appointed

appellate counsel has filed a motion to withdraw supported by an Anders2 brief. We will

grant counsel’s motion to withdraw and affirm the order of the juvenile court.


      1
        We refer to the child and his mother by their initials only. See TEX. FAM. CODE
ANN. § 56.01(j) (West Supp. 2013); TEX. R. APP. P. 9.8(c).
      2
        Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re
D.A.S., 973 S.W.2d 296, 299 (Tex. 1998) (orig. proceeding) (finding procedures
enumerated in Anders apply to juvenile matters).
                                      Background


      Supervision of T.N. by the juvenile probation department began in October 2011

with his placement under a “deferred prosecution agreement.” For a later offense, he

was adjudicated delinquent in December 2011, and placed under an order of probation.

He remains on that status to the present.


      In July 2013, T.N. committed the offense of unauthorized use of a vehicle. 3 This

conduct also violated a condition of his probation. The State sought modification of

T.N.’s probation including long-term placement in the county juvenile detention center.


      At the hearing on the State’s motion to modify, T.N. plead true to the violation

alleged. A contested disposition hearing immediately followed.


      Evidence at the hearing showed that, prior to his current offense, T.N. had six

contacts with juvenile authorities dating to September 2011. The contacts concerned

the alleged offenses of possession of a controlled substance; Class B misdemeanor

theft; violation of an order of the juvenile court; tampering with or fabricating physical

evidence (with related allegations of possession of a dangerous drug, Class B

misdemeanor criminal mischief, and evading arrest or detention); burglary of a building;

and harassment by a person in a correctional facility. After the harassment offense T.N.

was placed in a residential substance abuse treatment program.           He successfully

completed the program.     Testifying for the State, T.N.’s probation officer discussed




      3
         TEX. PENAL CODE ANN. § 31.07(a) (West 2011). The offense is a state jail
felony. Id. at (b).


                                            2
T.N.’s prior offenses and mentioned facts supporting his opinion that placement in the

department’s long-term detention program was in T.N.’s best interest.


       After the State rested, the defense presented a “community” plan for supervising

T.N. if released on conditions. Three family friends testified of their willingness to help.

One of these, an electrician, indicated the possibility of weekend work for T.N. T.N.’s

mother L.N. asked for conditional release including family counseling and a leg monitor.

She offered to present T.N. for weekly urine tests.        L.N. also provided the written

statement of her landlord. It expressed the writer’s favorable observation of T.N. and

was admitted into evidence without objection. T.N. pointed out his improvement since

he completed the residential treatment program and explained why he did not believe

the long-term program would be beneficial.


       After the parties’ presentations, the juvenile court rendered an order modifying

T.N.’s probation, adding placement in the long-term program as well as post-release

electronic monitoring and participation in an intensive education program. T.N. timely

appealed.


                                         Analysis


       Through his motion to withdraw and Anders brief, counsel for T.N. demonstrates

a diligent review of the record. The brief discusses in detail the procedural history,

facts, and law applicable to the case. He concludes under the controlling authorities

this appeal presents no reversible error or legitimate grounds for predicating a

meritorious appeal.




                                             3
         Counsel certifies he served T.N. a copy of the motion to withdraw and Anders

brief, and advised T.N. of the right to review the record and file a pro se response.4

Johnson v. State, 885 S.W.2d 641, 645 (Tex. App.—Waco 1994, pet. refused). By

letter, we notified T.N. and L.N. of the opportunity to respond to counsel’s motion to

withdraw and Anders brief. Neither filed a response.


         In conformity with the standards for review after counsel files an Anders brief, we

will not rule on the motion to withdraw until we have independently examined the record.

Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio 1997, no pet.). If this

court determines the appeal arguably has merit, we will remand it to the trial court for

appointment of new counsel. Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App.

1991).


         We have reviewed the entire record to determine the existence of any arguable

grounds for appeal. See Penson v. Ohio, 488 U.S. 75, 109 S. Ct. 346, 102 L. Ed. 2d 300

(1988); Bledsoe v. State, 178 S.W.3d 824 (Tex. Crim. App. 2005). We have found no

such arguable grounds supporting a claim of reversible error, and agree with counsel

that the appeal has no merit.




         4
             Counsel also sent a copy of the motion to withdraw and brief to L.N.


                                                4
                                         Conclusion


       The motion of counsel to withdraw is granted and the order of the juvenile court

is affirmed.5 TEX. R. APP. P. 43.2(a).




                                                  James T. Campbell
                                                     Justice


Do not publish.




       5
          Counsel shall, within five days after this opinion is handed down, mail T.N. and
L.N. a copy of the opinion and judgment, along with notification of the right to file a pro
se petition for discretionary review under appellate rule 53. The documents and
notification shall be sent to T.N. and L.N. at their last known addresses via certified mail,
return receipt requested. Counsel shall also send this court a letter certifying
compliance and attaching a copy of the return receipts within the time for filing a motion
for rehearing. TEX. R. APP. P. 2; cf. TEX. R. APP. P. 48.4 (“opinion sent to criminal
defendant”).

                                             5